20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      1 of 7  Pg 1 of
                                           7


                                                                                                  tL.
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS                     2021      MR -9        ppj 14:   55
                                     AUSTIN DIVISION                                                            ,u,
                                                                                 C:. i;.                               )-   /

                                                                                                           OF
  INRE:                                              §
                                                     §          CAUSE NO.
  MOHAMMAD REZA ASSADI                              §
               DEBTOR.                               §


                            MEMORANDUM OPINION AND ORDER

          This cause arises from an appeal of the Order Converting Case to Chapter 7 rendered on

  September 11, 2020, by the United States Bankruptcy Court for the Western District of Texas,

  Austin Division. Before the court are pro se Appellant Mohammad Reza Assadi's Brief filed

  December 11, 2020 (Doc. #18), Appellee Randolph N. Osherow' s Brief filed December 16, 2020

  (Doc. #20), and Assadi's Reply Brief filed February 10, 2021 (Doc. #22).

          On March 3, 2021, the court entertained oral argument, at which all parties appeared either

  in person or through counsel. Before the hearing, the court received by email correspondence a

   Stipulation of Parties agreeing to certain facts of the case and the January 19, 2021 transcript from

  the underlying bankruptcy court case. Having carefully considered the filings, argument, and

   applicable law, the court concludes that the bankruptcy court's conversion order should be

   affirmed for the reasons to follow.

   I. Factual Background

          Debtor Assadi filed a voluntary petition under Chapter      11   of the Bankruptcy Code (the

   "Code") on July 7, 2020. The case was involuntarily converted from Chapter              11   to Chapter 7 on

   September 14, 2020, based on reasons stated on the record at a show-cause hearing. Assadi timely

   filed a Notice of Appeal to this court on September 28, 2020, challenging the bankruptcy court's

   conversion order.

          Assadi requested a stay pending the appeal, which the bankruptcy court denied by listing,
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      2 of 7  Pg 2 of
                                           7


  inter alia,   Assadi's "unpaid pre-petition domestic support obligation, his ability to pay his post-

  petition domestic support obligation,' his attempt to sell property that has title issues on an

  expedited basis, his lack of income,2 and his lack of bank accounts, among other issues" as reasons

  supporting its decision that an appeal would be unlikely to succeed.

          Outside of a property in Austin and properties in Lee County, Assadi's bankruptcy estate

  does not appear to have any assets of significant value. Before filing for bankruptcy, Assadi

  owned (or was the principal for) Roblan, LLC ("Roblan"), Gidland Corp. ("Gidland"), Landmag

  Corp., F&F Operating Company, LLC, and F&F Family, LP.

  Austin Property

          In early 2015, Assadi secured $363,500 in third-party financing from Amir Batoei to pay

  a debt owed by Assadi and Roblan with a property at Sunrise Terrace (the "Austin Property")

  Assadi drafted documents for Batoei to form Family AB Austin FebS, LP ("AB Austin"), which

  borrowed the funds. Batoei signed a personal guaranty to Ozona National Bank ("Ozona Bank")

  to obtain the funds. AB Austin signed a Deed of Trust to the bank to secure the land. Roblan

   transferred the property by General Warranty Deed with Vendor's Lien to AB Austin.

          Assadi informed Batoei that Assadi would pay the note to Ozona Bank, and on or about

   May 28, 2015, Assadi presented Batoei with a document entitled "Special Warranty Deed with

   Vendor's Lien" that Assadi had prepared, whereby AB Austin would convey the Austin Property

   to Assadi, individually, purportedly in exchange for a vendor's lien.           However, the deed



   1
     Since then, Assadi has amended his schedules to remove the pre-petition domestic support debt.
   Still, Assadi has post-petition domestic support monthly payments in the amount of $645.
   2
     Assadi misleadingly listed $2,260 as his monthly income. This figure includes a one-time $532
   IRS refund, unemployment income of $828 a month, and COVID- 19 assistance of $900 a month.
   Assadi mentioned the possibility of obtaining ajob at a mortgage company for the first time at this
   court's March 3, 2021 hearing.
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      3 of 7  Pg 3 of
                                           7


  purporting to grant Batoei a vendor's lien was devoid of any vendor's lien language in the body of

  the document. Assadi promised that he would not record the Special Warranty Deed until Ozona

  Bank and Batoei had been repaid in full. Batoei signed the Special Warranty Deed and gave it to

  Assadi, who retained the original, signed document. Assadi did not record until October 2018,

  over three years later, but before the Ozona Bank note had been paid in full.

  Lee County Properties

          In summer 2015, Assadi asked for Batoei's help in paying a debt Assadi owed which was

  secured by a lien on approximately 92 acres of real property in Lee County, Texas, located on

  County Road 103, consisting of seven separate but contiguous tracts of land (the "Lee County

  Properties"), which were owned by Assadi's company, Gidland. Similar to the prior transaction,

  Assadi prepared documents for Batoei to form Lee AB Land, LLC ("Lee AB"), which on August

  25, 2015, borrowed $371,200 from Round Top State Bank ("Round Top Bank"), to pay off

   Gidland's debt on the Lee County Property, titled in Gidland. Batoei signed a personal guaranty

  to Round Top Bank. Lee AB signed a Deed of Trust to the bank securing the land. Gidland

  transferred the property by Warranty Deed to Lee AB.

          Assadi informed Batoei that Assadi would pay the note to Round Top Bank, and presented

   a document entitled "Special Warranty Deed with Vendor's Lien" that Assadi had prepared

   whereby Lee AB would convey the Lee County Property to Assadi, individually, in exchange for

   a vendor's lien in favor of Batoei. However, the language providing Batoei with a vendor's lien

   was not in the document. Assadi promised that he would not record the Special Warranty Deed

   until Round Top Bank and Batoei had been repaid in full. Batoei signed the Special Warranty

   Deed and gave it to Assadi, who retained the original, signed document. Assadi did not record it

   until October 2018, over three years later, but before the debt to Round Top Bank was paid in full.
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      4 of 7  Pg 4 of
                                           7



          Between October 2015 and September 2018, Assadi sold four tracts of the Lee County

  Property and the net sales proceeds were delivered to Round Top Bank in partial payment of the

  loan. Despite Assadi's agreements to pay the Ozona Bank and Round Top Bank loans, most of

  those payments were made by Batoei. As a result, a dispute arose between Assadi and Batoei.

  The State Court Lawsuit

          On October 1, 2018, Assadi went to the County Clerk's offices in Travis County and Lee

  County and recorded the Special Warranty Deeds to the Austin Property and for the Lee County

  Properties, and then recorded deeds to transfer the properties to Assadi's personal company, F&F

  Family, LP.    As a result, F&F Family, LP became the record owner of real estate that was

  previously owned by AB Austin and Lee AB, each of which was primarily obligated on loans to

  Ozona Bank and Round Top Bank respectively, and for which Batoei was obligated as a guarantor.

  The Trustee claims the Austin Property and the Lee County Properties had equity at the time of

  the transfer to F&F Family, LP. Batoei, Austin AB and Lee AB had paid for the properties, and

   were obligated to continue paying the mortgages, but title was in F&F Family, LP.

          On October 19, 2018, the Batoei Creditors filed a lawsuit styled Amir Batoei, et al.     v.


  MohammadAssadi, et al., Cause No. D-1-GN-18-006408 in the 353rd Judicial District Court of

   Travis County, Texas (the "State Court Lawsuit") against Assadi, F&F, Family LP and F&F

   Operating Company, LLC, the general partner of F&F, Family LP.

          In October 2018, Batoei paid off the note to Round Top Bank who transferred the debts

   and the lien on the Lee County Properties to Batoei.

          After filing the State Court Lawsuit, the Batoei Creditors recorded a us pendens in Lee and

   Travis Counties to identif' the property interests in dispute owned by Assadi, F&F, Family LP, or

   F&F Operating Company, LLC. Trial on the State Court Lawsuit was set for February 3, 2020.
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      5 of 7  Pg 5 of
                                           7


  On January 24, 2020, less than two weeks before the trial, Assadi caused F&F Family, LP to

  transfer the Austin Property and Lee County Properties back to himself. Thus, the deed records

  in both Travis and Lee Counties reflects Assadi as record owner    of the properties.

          On March 12, 2020, the state court granted judgment in the State Court Lawsuit against

  Assadi, F&F, Family LP, and F&F Operating Company, LLC which was subsequently modified

  on March 27, 2020. The Modified Final Judgment granted a judgment for $742,824.18 jointly

  and severally against all three defendants. Also, the Modified Final Judgment granted the Batoei

   Creditors a vendor's lien in the Austin Property and Lee County Properties in the amount of

   $413,091.91.    In other words, Batoei has a total claim against the bankruptcy estate for

   $742,824.18, which is comprised as a secured claim of $413,091.91 and an unsecured claim in the

   amount of $329,732.27. Batoei is, therefore, the largest secured and unsecured creditor in the

   bankruptcy case.

          Assadi appealed the judgment in the State Court Lawsuit to the Texas Third Court of

   Appeals, but F&F, Family LP, and F&F Operating Company, LLC have not appealed the judgment

   and it is final as to F&F, Family LP and F&F Operating Company, LLC. The appeal has been

   stayed due to the bankruptcy filing.

   II. Standard of Review

          Bankruptcy court fact finding is reviewed by the district court for clear error and

   conclusions of law are reviewed de novo. Wiggains    v.   Reed (In re Wiggains), 848 F.3d 655, 660

   (5th Cir. 2017). Discretionary matters are reviewed for abuse of discretion.
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      6 of 7  Pg 6 of
                                           7


  III. Analysis

           The sole issue on appeal is whether the bankruptcy court abused its discretion by

  converting the case from Chapter               11   to Chapter 7. The court "shall" dismiss or convert a case

  under Chapter   11   to one under Chapter 7, whichever is in the best interest of the creditors and the

  estate, for "cause."   11   U.S.C.      § 11   12(b)(1). The Code defines cause with a non-exhaustive list.

  Id. § 111 2(b)(4).   If cause is established, a discretionary finding of "unusual circumstances" that

   it would not best serve the various parties is necessary to prevent conversion. Id.            § 11   12(b)(2).

           "The inquiry under    §    1112 is case-specific, focusing on the circumstances of each debtor."

   United Says. Ass 'n of Tex.       v.   Timbers      of Inwood Forest Assocs.,   Ltd. (In re Timbers   of Inwood

  Forest Assocs., Ltd.) 808 F.2d 363, 37 1-72 (5th Cir. 1987) (en banc). Here, the bankruptcy court

  properly converted the case to Chapter 7 because of the Assadi's apparent intent to fund a Chapter

   11   plan through continued litigation with Batoei and the sale of the Austin Property and Lee

   County Properties, notwithstanding all the title and legal issues. Further, the bankruptcy court

   made its determination on lack of income and lack of a bank account, two enumerated causes for

   conversion. See     11   U.S.C.    § 11   12(b)(4)(A) ("substantial or continuing loss to or diminution of

   the estate and the absence of a reasonable likelihood of rehabilitation") and (M) ("inability to

   effectuate substantial consummation of a confirmed plan")

           The Code does not define "best interest of the creditors." When determining "cause," the

   court must consider the totality of the circumstances. Matter of T-H New Orleans,               L. P.' 116   F.3d

   790, 802 (5th Cir. 1997). However, one recurring question presented to most courts is what assets

   would be available to a Chapter 7 Trustee to liquidate and administer for the benefit of unsecured

   creditors if the case were converted. Dismissal would vest all property and causes of action back

   into Assadi. The Trustee has determined that that would be "futile and not advance the ball."
20-10766-tmd
           Case
             Doc#249
                1:20-cv-00998-LY
                       Filed 03/11/21
                                    Document
                                      Entered 27
                                              03/11/21
                                                  Filed 11:36:52
                                                        03/09/21 Main
                                                                 PageDocument
                                                                      7 of 7  Pg 7 of
                                           7


           The major creditor, Batoei, would suffer the consequences of dismissal. Conversion, on

  the other hand, allows the Trustee to work with Batoei to resolve the title issues, which were caused

  by the transfers among Assadi and his entities. The Trustee hopes that he will be able to resolve

  those issues with Batoei to allow a quicker and more efficient sale of both Austin Property and

  Lee County Properties. If successful, funds will likely be available for the unsecured creditors.

          The Trustee argues that there was ample cause for conversion.             Thus, unless unusual

  circumstances were identified at the conversion hearing, establishing that conversion was not in

  the best interest of creditors, the bankruptcy court must either convert or dismiss.       11   U.S.C.   §

   11 12(b)(2).   Though the Code does not define "unusual circumstances," it does not focus on

  unusual circumstances of a debtor's life; it focuses on unusual circumstances that make it not in

  the best interest of the creditors or estate. Id; see In re Baribeau 603 B.R. 797 (Bankr. W.D. Tex.

  2019). The court agrees with the findings of the bankruptcy court that Assadi was, and is, unable

  to show unusual circumstances.        Therefore, the court concludes that the bankruptcy court did not

  abuse its discretion by converting Assadi's case from Chapter      11   to Chapter 7.

  IV.   Conclusion

          IT IS THEREFORE ORDERED that the September 11, 2020 Order Converting Case to

   Chapter 7 of the United States Bankruptcy Court for the Western District of Texas is AFFIRMED.

          IT IS FURTHER ORDERED that Assadi's Emergency Motion for Stay Pending Appeal

  filed February 26,   2021   (Doc.   #25)   is   DISMISSED.

          A final judgment shall be filed subsequently.

           SIGNED this                day of March, 2021.




                                                      UN ED STAT
